                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

STRIKE 3 HOLDINGS, LLC,

             Plaintiff,
                                             Case No. 19-11300
v.
                                             HON. GEORGE CARAM STEEH
JOHN DOE subscriber assigned
IP Address 68.42.255.142,

         Defendant.
_______________________________/

                     PROTECTIVE ORDER CONCERNING
                       PSEUDONYM FOR DEFENDANT

      In this action, Plaintiff Strike 3 Holdings, LLC alleges that Defendant

John Doe violated its copyrights. Currently, Strike 3 can only identify the

Defendant by his or her internet protocol (“IP”) address. Simultaneous with

the entry of this order, the court will enter an order permitting Strike 3 to

subpoena the Defendant’s internet service provider (the “ISP”) in an

attempt to obtain the Defendant’s name and address. If Strike 3 receives

the name and address of the Defendant from the ISP, it shall serve the

Defendant with a copy of this order at the same time it serves the

Complaint.

      Until further order of the court, the Defendant shall be identified in all

public filings in this action as “John Doe.” In addition, until further order of
                                       -1-
the court, no party shall use the name, address, or any other identifying

contact information of the Defendant in any public filing in this case.

      SO ORDERED.

Dated: May 21, 2019

                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE


                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                      May 21, 2019, by electronic and/or ordinary mail.

                                    s/Marcia Beauchemin
                                        Deputy Clerk




                                           -2-
